IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 26, 2009
                                     No. 08-60918
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

DERRICK DEMOND BRANCH, also known as Dedrick Demon Branch

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:07-CR-189-1


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       Derrick Demond Branch appeals his 180-month sentence following his
guilty plea conviction for carjacking. See 18 U.S.C. § 2119. Branch argues that
the district court erred by imposing a higher non-guidelines sentence based on
factors already accounted for in the guidelines calculations.
       The district court was not precluded from imposing a departure or
variance based on factors that the Guidelines had already taken into account.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60918

See United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008); United States
v. Williams, 517 F.3d 801, 810-11 (5th Cir. 2008).
      AFFIRMED.




                                       2